Order and judgment of the County Court of Nassau county reversed upon the law, with ten dollars costs and disbursements, and motion for summary judgment denied, with ten dollars costs. The terms of the policy do not specifically cover operations in “ grading land.” The defendant in his affidavit says that his operations included “ such operations as pulling out brush, clearing land, felling trees, pulling out stumps, etc.” It does not appear that this type of work was incident to or connected with the classification of operation set forth in the policy, to wit, “ Floors or sidewalks-— not reinforced, including calking and the installation and repair of light prisms;” nor does it anywhere appear that the operations designated as “ grading lands ” were conducted in the same location as those classified as “ floors or sidewalks,” or that the defendant was not covered by other insurance on that kind of work. The plaintiff is not entitled to a summary judgment for additional premiums as the record stands. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.